Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated April 9, 2008 with respect to the shares of Common Stock of Rand Logistics, Inc. and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: April 9, 2008 RCG BALDWIN, L.P. By: Ramius Advisors, LLC, its investment advisor By: Ramius LLC, its managing member RCG ENTERPRISE, LTD By: Ramius LLC, its investment manager RCG PB, LTD. By: Ramius Advisors, LLC its investment advisor RCG CRIMSON PARTNERS, L.P. By: Ramius LLC, its general partner RAMIUS ADVISORS, LLC By: Ramius LLC, its sole member RAMIUS LLC By: C4S & Co., L.L.C., as managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name:Jeffrey M. Solomon Title:Authorized Signatory /s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
